117 F.3d 1425
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Donald Edward Larue JOHNSON, Jr., Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 97-35028.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 24, 1997.

Before GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Donald Edward Larue Johnson, Jr., appeals pro se the district court's dismissal for lack of jurisdiction of his action seeking monetary damages from the United States government for changing his origin of domicile.  We conclude the district court properly applied Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.1995), in concluding that Johnson's theories of liability fall outside the limited waiver of sovereign immunity by the United States, or otherwise are not within the jurisdiction of the federal courts.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Johnson's request for oral argument is denied.  Johnson's motions are denied as moot


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We reject Johnson's contentions that (1) the district court erred by referring Johnson's complaint to a magistrate judge for a report and recommendation, (2) the judges were racially biased against him;  and (3) the district court lacked jurisdiction to dismiss Johnson's action because the courtroom had a flag with yellow trim